—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1998, which ruled that claimant was disqualified from receiving unemployment insurance *654benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was discharged from his employment as a superintendent of an apartment complex due to disqualifying misconduct. After claimant’s union intervened on his behalf, an arbitrator found after a hearing that claimant allowed persons to occupy an apartment that was given to him for his use as superintendent for 3V2 years and collected some type of payment for that use. The Board, bound by the arbitrator’s findings of fact (see, Matter of Hanson [Bora Recycling—Commissioner of Labor], 254 AD2d 652), concluded that claimant’s actions constituted disqualifying misconduct. Claimant’s contention that his employer falsely accused him of collecting payment raised an issue of credibility properly left to the Board to resolve (see, Matter of Wayne [Commissioner of Labor], 261 AD2d 768). The record supports the Board’s finding that claimant’s act of misappropriating the employer’s property rose to the level of disqualifying misconduct (see, id.; Matter of Mallard [Sweeney], 245 AD2d 932).
Her cure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.